Haskell, J.
A brakeman was last seen alive leaning from the steps of the forward end of a passenger car on the Phillips and Kangeley Kailroad, looking backward and under the car, while the train was moving on a down grade. He set his brake, stepped down on the steps, and, holding on by the guard rails, leaned over, looking backward and under the car, evidently to observe whether the wheels were sliding. He returned to the brake, set it up, and then resumed his place of observation. The car passed a skid-way about level with its floor and at least twenty-nine inches distant from it. The skid-way had been used by the defendant previously in loading logs upon platform cars. Presumably some part of the brakeman’s body struck the skid-way that brushed him aside, and, hanging on for his life, he was carried a short distance, and then fell under the car and was killed.
Assuming all other facts necessary to charge the defendant to be proved, what excuse can be given for the carelessness of the deceased ? He had been passing daily by a lumber landing as far away from the sides of the cars as all ordinary platforms are, although passenger platforms, in these days, are much lower on standard guage roads than the floors of the cars. It was no part of his duty to lean from the car to observe the effect of his brake upon the wheels. He could ordinarily tell from his post at the brake rod when the wheels began to slide. It Avas the sixth of October. There could not have been snow or ice upon the rail so as to have made it more difficult to tell how well the brake was holding. He carelessly exposed himself to danger, of which he must have previously had notice, and, although his misfortune was great, others cannot be held to share it with him or bear it for him.

Plaintiff nonsuit.